Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cruso R. Wallace appeals from the district court’s orders denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence and his motion for reconsideration. We have reviewed the record in this case and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wallace, No. 5:02-cr-00101-3, 2009 WL 2392152 (S.D. W. Va. June 9 & July 31, 2009). In addition, we note that Wallace’s claims on appeal are barred by our decision in United States v. Dunphy, 551 F.3d 247, 251-52 (4th Cir.2009), cert. denied, — U.S.-, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009) (finding jurisdictional bar to reducing prison term below the amended Guidelines range). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.